Reese, C. J.,
concurring.
I agree to the judgment dismissing this case, but prefer to base my opinion upon what I conceive to be the conceded facts of the case.
As I understand the case, there is nothing in the evidence tending in any degree to show any moral turpitude in any act of defendant. True, during his previous terms he charged and collected more fees in certain cases than the law allowed, under the belief that it was his duty to make such collections. Under the provisions of our statute he became liable to each and every person so overcharged, the amount of damages being fixed by law, and that without reference to his knowledge or intention at the time of making the charge. But, the effort to remove one from office is an entirely different matter. As I understand the record, the charges were made under the belief that they were legal, and that all were accounted for to the proper officers of the county and nothing retained or appropriated to his own use; in short, that he had erroneously construed or read the law, but without any intention of profiting thereby. If public officers are to be turned out of office and disgraced for every error in judgment, no matter how conscientiously committed, there would seem to be no protection to any person from the highest to the lowest officers of the state, whether executive or judicial. To remove a man from office should require evidence of an intention to do wrong. At any rate, where such intention is so fully negatived as to convince the mind that no wrong was intended, the effort to remove should fail.